08/25/2021



                                                                                              Case Number: DA 21-0284




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0284
                                                                                 FILED
IN RE THE MARRIAGE OF:
                                                                                  AUG 2 5 2021
BRIDGET J. KELLY,                                                              Bowen Greenwcod
                                                                             Clerk of Suprema Court
                                                                                State of Montana
            Appellee and Petitioner,
                                                              SECOND
      v.                                            ORDER OF MEDIATOR APPOINTMENT

JOSEPH S. CAMP III,

            Appellant and Respondent.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4), (c),
        On June 30, 2021, Anna Williams was appointed as Mediator. She has since
informed this office that she must decline the appointment.
        ACCORDINGLY, the appointment of Ms. Williams is rescinded, and: IT IS
ORDERED THAT LEANNE SCHRAUDNER, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to cou       ecord for the parties, or to
the parties individually if not represented by counsel, on          reof.
        DATED this 25th day of August, 2021.


                                                                     Bowen Greenwood,
                                                              Clerk of the Supreme Court


c:     Jason M. Scott, P. Mars Scott, Kevin S. Brown, Leanne M. Schraudner,
       Anna Williams